Citation Nr: 1725682	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1970.  The Veteran had service in the Republic of Vietnam, for which he received, among other awards, the Vietnam Cross of Gallantry with Palm, the Combat Infantryman Badge, a Bronze Star with V Device, and a Purple Heart.

These matters come before the Board of Veterans' Appeals (the Board) from April 2010 and January 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in July 2013.  A transcript of that proceeding has been associated with the claims file.

The case was remanded by the Board in April 2014, April 2015, and June 2016 for additional development.  

Additional evidence, specifically VA treatment records, were associated with the claims subsequent to the RO's January 2017 Supplemental Statement of the Case (SSOC).  However, a review of that evidence shows that it does not address the relationship between the Veteran's glaucoma and military service, which is the only element in question for the Veteran's claim.  As the Veteran's current diagnosis is not in doubt, the additional evidence is not pertinent to the issue at hand and the Board concludes that a remand for RO consideration of this evidence is not necessary prior to its consideration of the claim.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016) (requiring the issuance of a SSOC where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior SSOC).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is against finding that the Veteran's normal tension glaucoma disability is related to service.


CONCLUSION OF LAW

A normal tension glaucoma disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Prior to the decision on appeal, letters from VA dated in July 2009, September 2009, and March 2010 notified the Veteran of how to substantiate a service connection claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The letters also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

The Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

The RO provided the Veteran VA examinations in September 2009, February 2013, June 2014, and July 2016.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to decide the Veteran's service connection claim.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran was provided a hearing before the undersigned VLJ in July 2013.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The actions requested in the prior remands have been undertaken to the extent possible.  VA obtained outstanding records from Gesinger Medical Center in July 2016; the Veteran was afforded a VA examination for his glaucoma and an opinion was obtained that addressed treatise evidence submitted by the Veteran; and his claim was readjudicated in a January 2017 Supplemental Statement of the Case.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Analysis

The Veteran asserts that his normal tension glaucoma is related to a flash burn he sustained during service.  See February 2010 statement, April 2011 VA Form 9, and August 2014 statement, and January 2017 statement.

In order to establish service connection for the claimed disabilities, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

With respect to the first Hickson element, a current disability, the VA examinations of record show the Veteran has a diagnosis of normal tension glaucoma; thus the first Hickson element is met.

Additionally, the Veteran's service treatment records show that in December 1968, he was treated for a flash burn to his eyes as a result of a rocket propelled grenade explosion.  The record shows the Veteran spent two days in the hospital and two days subsisting elsewhere.  His January 1970 separation examination indicated his eyes were clinically normal, and on his January 1970 report of medical history the Veteran denied eye trouble and reported he was in very good health.  Thus, the second Hickson element is met.

With respect to the third Hickson element, there are several medical opinions of record.  The June 2014 VA examiner opined that the Veteran's normal tension glaucoma was less likely than not related to service.  The examiner explained that although flash burn could cause problems with the anterior segment of the eye, the Veteran had not been observed to have anterior segment abnormalities from 1968 to present.  The examiner added that glaucoma was a disease of the optic nerve, which meant it would not have been affected by the flash burn.  The examiner concluded that there was no association between the Veteran's glaucoma and his 1968 flash burn.

The October 2015 VA examiner reached the same conclusion, explaining that flash burn affected the external structures of the eyes, and that glaucoma was a condition associated with internal structures of the eyes.  The examiner concluded that there was no association between flash burn and glaucoma.  

VA obtained another opinion in July 2016.  The clinician concluded that the Veteran's glaucoma was less likely than not related to his December 1968 flash burn.  The examiner described flash burn as essentially a bad sunburn on the surface of the eye, which would not be accompanied by a deep or penetrating injury.  The examiner stated that a search of medical literature revealed no studies asserting or confirming an association between flash burn and glaucoma.  The examiner reviewed treatise evidence submitted by the Veteran in April 2011, but noted that the articles described glaucoma secondary to injury or trauma, which would be diagnosed as traumatic glaucoma or angle-recession glaucoma, both of which are associated with blunt trauma or penetrating injury.  The examiner reiterated that the Veteran sustained neither trauma nor penetrating injury of the eyes.  

The Board acknowledges the statements from the Veteran and his representative that the Veteran's glaucoma is related to his in-service flash burn.  See, e.g., July 2013 hearing transcript, pp. 14, 20, August 2014 statement, and January 2017 statement.  However, neither individual has been shown to have the requisite expertise to reach conclusions on complex medical matters such as this.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno, 6 Vet. App. 465 (1994).  The Board also considered the treatise evidence submitted by the Veteran in April 2011 from the National Institute of Health and the Mayo Clinic.  However, as noted by the July 2016 clinician, those articles described glaucoma secondary to blunt trauma or penetrating injury, which is not shown by the evidence of record.  

For these reasons the Board finds the June 2014, October 2015, and July 2016 VA opinions to be the most probative evidence of record regarding the etiology of the Veteran's normal tension glaucoma disability.  Thus, the third Hickson element is not met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for normal tension glaucoma must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014).


ORDER

Entitlement to service connection for a normal tension glaucoma disability is denied.


REMAND

A January 2016 rating decision in pertinent part denied the Veteran's claim of entitlement to TDIU.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2016.  Although the RO acknowledged receipt of this NOD in a February 9, 2016 letter, to date a Statement of the Case (SOC) has not issued.  To cure this defect, on remand, the AOJ should address this matter in a SOC.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ should return the claims file to the Board with respect to this particular issue only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative which addresses the issue of entitlement to a TDIU.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of that issue following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


